DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the arguments filed on 3/8/2022. 
Claims 1-20 are presented for examination on the merits. The following rejections are made.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
Applicants arguments filed 3/8/2022 regarding the rejection of claims 1-12 and 14-20 made by the Examiner under 35 USC 102(a)(1) over Osborn et al. (US 2020/0187498). This rejection is withdrawn as Osborn is a 102(a)(2) reference (per filing date) and the reference is excluded under 102(b)(2)(c). This rejection has been withdrawn. 
Applicants arguments filed 3/8/2022 regarding the rejection of claims 1-20 made by the Examiner under 35 USC 103 over Osborn et al. (US 2020/0187498). This rejection is withdrawn as Osborn is excluded under 102(b)(2)(c). This rejection has been withdrawn. 
Applicants approved terminal disclaimer filed on 3/8/2022 overcomes the double-patenting rejection.



New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imashiro et al. (US 9090995) in view of Tsubai et al. (US 5888526), evidenced by New World Encylcopedia: Nylon (https://www.newworldencyclopedia.org/entry/Nylon)
Tsubai is directed to fibrous agents comprising a metal salt of an organic compound wherein the metal salt is a complex of a silver salt, a copper salt and a zinc salt (see claim 1) (see instant claim 7) wherein the fibrous material is made by adding metal salts to a fiber made from a polymer such as polyamides and polyesters (see claim 8) (see instant claims 1 and 2). The fibrous material may be modified with at least one of a sulfonic acid group, phosphonic acid group and carboxylic acid group (see claim 9). It is noted that silver, copper and zinc salts would present as ions, e.g. salt. The fibers are to have a diameter of between 0.1-100 microns (see column 8, lines 65-67) with 5 microns being specifically exemplified from within the range (see column 14, lines 25-30) (see instant claims 1 and 6). The antibacterial fibers may be made in to a non-woven antibacterial fabric material. The antibacterial agent is present in an amount of 1% or more by weight based on the fibers (see claim 7). 1% by weight of the fiber is much greater than the 200 wppm (0.02% by weight, math not shown) required by instant claim 1. It is noted that the concentration of Tsubai is sufficiently close to the range of instant claim 8 that one of ordinary skill in the art would expect similar results. See MPEP 2144.05(I). 
Tsubai fails to teach the article as having a basis weight greater than or equal to 15 gsm.  
Imashiro, like Tsubai, is directed to antibacterial nanofibers that may be structured in to an antibacterial non-woven textile (see column 3, lines 40-45) such as wipes, masks and gowns (see column 12, lines 10-20) (see instant claim 18). The material is to have a basis weight which is the weight of the measured specimen that is converted into a value per square meter. Imashiro’s antibacterial textile is to have a basis weight of 15 g/m2 (gsm) (see Examples 1 and 11, column 18, lines 26-30) (see instant claims 1 and 5). Thus, it would have been obvious to use such a basis weight for the antibacterial fabric of Tsubai with a reasonable expectation for success. Imashiro teaches that their textile may be produced from polymers such as polyamides, polyesters and polyacrylonitriles (see column 3, lines 20-25). It is noted that these polymers overlap with the polymers of Imashiro and would be ’hygroscopic’ as the instant claims define them as such (see instant claims 1 and 2). Exemplified polyamide resins include polycondensation products from the reaction between a diamine and a dicarboxylic acid, such products include Nylon-66 (see column 6, lines 55-60). New World Encyclopedia is cited as evidence that Nylon-66 is condensate polymer made from a diamine and a dicarboxylic acid each containing 6 carbon atoms. Therefore, Imashiro suggest that ‘reaction product’ of instant claim 3 as Nylon-66 includes a dicarboxylic acid having between 4-16 aliphatic carbon atoms and the diamine possess between 2-16 carbon atoms. Moreover, New World Encyclopedia states that Nylon naming nomenclature is such that the numbers following the term ‘Nylon’ represents the number of carbon atoms donated by each monomer – the diamine first and the dicarboxylic acid second. Exemplified diamine monomers include ethylene diamine, butanediamine and propylenediamine (alkylene groups comprising 2, 4 and 3 carbon atoms, respectively) (see instant claim 3). Regarding instant claim 4, given that the hygroscopic polymers of Tsubai and Imashiro both overlap with the instant claims (e.g. polyamides), it would be expected that because they are the same they would therefore have the same properties such as being capable of absorbing more than 0.3% of moisture. 
Regarding instant claims 9-11 and 19, such reduction parameters and activity against said viral species would be expected from the teaching of Tsubai given the overlap in active metal ions and similarity of concentrations relative to the instant claims. It is also noted that these claims are intended use limitations. See MPEP 2111.02(II).
Regarding instant claim 14, this is an intended use limitation as it provides a potential purpose rather than a definitive definition limiting the structure of the claims. See MPEP 2111.02(II). 
Regarding instant claim 17, given that the combination of Tsubai and Imashiro produces the same structure as that being claimed, it would be reasonable to expect said obvious structure to exhibit similar physical properties such as being capable of retaining 65% or more of the metal ion. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Imashiro et al. (US 9090995) in view of Tsubai et al. (US 5888526), evidenced by New World Encylcopedia: Nylon (https://www.newworldencyclopedia.org/entry/Nylon) as applied to claims 1-11, 14 and 17-20 above, and further in view of Delattre et al. (US 2015/0233049).
Imashiro and Tsubai fail to teach the metal compounds as comprising oxides, carbonate, stearates, pyrithiones or adipates.
Delattre is directed to wash-durable antimicrobial textiles. It is taught that antimicrobial activity may be imparted to the textile through the addition of antimicrobial metals such as zinc and silver (see claim 14). The antimicrobial metals may be presented as an oxide (see [0012]). Thus, it would have been obvious to modify the combination of Imashiro and Tsubai to further include an antimicrobial metal oxide (e.g. silver oxide) for use in the textile with a reasonable expectation for success in imparting antimicrobial activity. The antimicrobial metal may be present in an amount of 0.01-40% (see [0027]). Combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A). As it pertains to instant claim 13, the concentration of the oxide salt and the antimicrobial metals taught by Imashiro/Tsubai would be capable of optimization. That is to say, identifying a combination where the metal ion exceeds the concentration of the metal compound (oxide) would have been well within the purview of an ordinarily skilled person in addition to overlapping with the ranges/framework of each reference. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611